Ahmed Elkoulily, M.D., P.C. v New York State Catholic Healthplan, Inc. (2017 NY Slip Op 06243)





Ahmed Elkoulily, M.D., P.C. v New York State Catholic Healthplan, Inc.


2017 NY Slip Op 06243


Decided on August 23, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2015-07570
 (Index No. 8852/13)

[*1]Ahmed Elkoulily, M.D., P.C., respondent, 
vNew York State Catholic Healthplan, Inc., doing business as Fidelis Care New York, et al., appellants.


Epstein Becker & Green, P.C., New York, NY (Peter L. Altieri of counsel), for appellants.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract and violation of the Public Health Law, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Driscoll, J.), entered April 6, 2015, as denied those branches of their motion which were pursuant to CPLR 3025 to strike stated portions of the amended verified complaint as exceeding the scope of a court order granting leave to amend the complaint, and pursuant to CPLR 3211(a)(7) to dismiss the cause of action alleging violation of Public Health Law § 4406-d insofar as asserted against the individual defendants Sanjiv Shah and Patrick Frawley.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
By order entered February 16, 2016, the Supreme Court granted the defendants' motion for summary dismissing the amended complaint in its entirety, and this Court affirmed that order in a companion appeal (see Ahmed Elkoulily, M.D., P.C. v New York State Catholic Healthplan, Inc., _____ AD3d _____ [Appellate Division Docket No. 2016-03106; decided herewith]). Accordingly, the instant appeal has been rendered academic (see Maschio v Builders Transp., 201 AD2d 627).
CHAMBERS, J.P., MILLER, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court